Citation Nr: 0830976	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-19 078	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with intervertebral disc syndrome, currently evaluated as 40 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar radiculopathy of the right lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected low back disability.  A May 
2008 rating decision granted service connection for 
radiculopathy of each lower extremity, and assigned a 20 
percent evaluation for each of these disabilities.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1977 to June 1981.

2.  On July 17, 2008, the veteran's mother reported that the 
appellant died in June 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


